
	
		I
		112th CONGRESS
		1st Session
		H. R. 1060
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2011
			Mr. Conyers
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Act of September 30, 1961, commonly known as
		  the Sports Broadcasting Act of 1961, to remove the antitrust immunity otherwise
		  applicable to professional football teams under such Act.
	
	
		1.Short titleThis Act may be cited as the
			 Prevent Lockout of Athletes this Year
			 Act of 2011.
		2.AmendmentsAct of September 30, 1961, commonly known as
			 the Sports Broadcasting Act of 1961, is amended—
			(1)in the 1st
			 sentence of the 1st section by striking football, each place it
			 appears,
			(2)in section 4 by
			 striking football,, and
			(3)in section 6 by striking
			 football,.
			
